Citation Nr: 1218424	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  06-08 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a separate disability evaluation for neurological manifestations of the left lower extremity due to multilevel spondelotic disease of the lumbar spine.  

2.  Entitlement to a separate disability evaluation for neurological manifestations of the right lower extremity due to multilevel spondelotic disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from October 1992 to April 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and a September 2004 rating decision of the RO in St. Petersburg, Florida.  This claim is currently under the jurisdiction of the RO in Atlanta, Georgia.  The issue on appeal was previously remanded by the Board in May 2010 and January 2011 for additional evidentiary development.  


FINDINGS OF FACT

1.  As of March 22, 2011, the Veteran's left lower extremity has been manifested by mild neurological impairment reflected by intermittent decreased sensation and pain.  

2.  As of March 22, 2011, the Veteran's right lower extremity has been manifested by neurological impairment reflected by intermittent subjective symptomatology only.  

3.  Prior to March 22, 2011, the Veteran's lower extremities were not manifested by objective symptomatology of neurological impairment.  

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a separate 10 percent disability evaluation for neurological impairment of the left lower extremity, as of March 22, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, 4.124a, Diagnostic Code 8520 (2011).


2.  The criteria for establishing entitlement to a separate noncompensable disability evaluation for neurological impairment of the right lower extremity, as of March 22, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for establishing entitlement to a separate disability evaluation for neurological impairment of the lower extremities, prior to March 22, 2011, have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.1, 4.3, 4.7, 4.79, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records and VA treatment records.  Also, in July 2000, July 2004, October 2005, November 2009 and March 2011, he was afforded formal VA examinations. The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Additionally, the Board finds there has been substantial compliance with its most recent remand directives of January 2011.  The Board notes that the Court has held 
that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a VA examination and notified him of this fact at his most recent address of record.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Facts and Analysis

The Veteran was originally granted service connection for multilevel spondylotic disease in a January 2001 rating decision.  A noncompensable (0 percent) disability evaluation was assigned, effective as of May 1, 1999.  In January 2002, VA received a timely notice of disagreement from the Veteran regarding the assigned rating.  No further action was taken on this appeal until a disability evaluation of 10 percent was assigned in a September 2004 rating decision, effective as of May 28, 2004.  A timely notice of disagreement regarding the assigned rating was received in February 2005, and the Veteran appealed the rating to the Board in March 2006.  

Subsequent to filing his original claim, the Veteran was afforded a VA examination of the spine in July 2000.  The Veteran reported that the pain was located mostly in the lower back and that it radiated to both lower extremities.  However, neurological examination of the upper and lower extremities revealed normal sensation to touch and to pin prick.  Motor function and muscle power were also normal.  Finally, deep tendon reflexes were all normal.  


The Veteran was afforded an additional VA examination of the lower extremities in July 2004.  The Veteran again reported that the pain traveled up and down the spine and legs.  However, neurological examination was again deemed to be normal.  Motor function was normal in the upper and lower extremities.  Sensation was also normal, aside from decreased sensation over a scar associated with right knee surgery.  Reflexes were also normal in both upper and lower extremities.  Also, according to a September 2004 VA emergency room note, the Veteran denied numbness, tingling, or weakness during treatment for his right knee.  

An examination of the cervical spine was provided in October 2005.  The Veteran again complained of pain traveling through the back and legs.  However, X-rays were deemed to be within normal limits and a neurological examination of the upper extremities was entirely normal with no sensory deficits or impaired motor function.  

According to a March 2007 VA treatment record, the Veteran was suffering from a pinching sensation in the lower back.  It was noted that this type of pain was a new sensation originating three days earlier.  The Veteran was diagnosed with severe back pain and bilateral leg weakness that was new.  A December 2008 VA emergency room record indicates that the Veteran denied weakness, numbness or tingling in the extremities.  

The Veteran was scheduled for an additional VA examination in November 2009.  The Veteran reported back pain three to four days per week with occasional flare-ups that resulted in pain radiating to the right leg.  He denied bowel or bladder impairment, as well as erectile dysfunction.  A neurological evaluation revealed normal motor function in both upper and lower extremities without muscular atrophy.  There were also no gross sensory deficits.  A December 2008 X-ray of the spine was reviewed and deemed to be negative for any findings.  

Finally, the Veteran was most recently afforded a VA examination in March 2011.  During this examination, the Veteran reported numbness and weakness in the lower 
extremities during flare-ups of his back pain.  The Veteran described numbness in the legs after sitting for an extended period of time or sitting on the toilet.  The Veteran indicated that his symptomatology was worse in the left lower extremity than the right.  Neurological examination revealed normal motor function in both upper and lower extremities without muscular atrophy.  Reflexes were normal in all extremities.  The right leg also exhibited normal sensation, but the left lower extremity was dull to monofilament testing.  A magnetic resonance image (MRI) was taken, revealing minimal retrolisthesis at the L5-S1 vertebrae.  The examiner diagnosed the Veteran with intermittent back pain and intermittent leg numbness and explained that the MRI confirmed spurring and disc bulging with involvement of the left L4 nerve root and bilateral L5 nerve roots.  The examiner noted that the Veteran did not have a prior diagnosis of lower extremity peripheral neuropathy and that the present findings were not consistent with peripheral neuropathy either.  The examiner concluded that an electromyograph (EMG) was not warranted because the Veteran's symptoms were only intermittent.  

When viewed in a light most favorable to the Veteran, the above evidence demonstrates that the Veteran is entitled to a separate 10 percent disability evaluation for neurological impairment of the left lower extremity and a separate noncompensable (0 percent) disability evaluation for neurological impairment of the right lower extremity, as of March 22, 2011 (the date of his most recent VA examination).  Note (1) to 38 C.F.R. § 4.71a instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Under Diagnostic Code 8520, a 10 percent disability evaluation is warranted for mild paralysis of the sciatic nerve.  A higher disability evaluation is warranted for incomplete paralysis that is "moderate" in severity.  Id.  

The Board will first address the Veteran's left lower extremity.  According to the March 2011 VA examination report, the Veteran experienced intermittent pain and numbness, as evident upon examination, in the left lower extremity.  However, this was not constant, only occurring during times of flare-up.  Also, motor function and 
reflexes were found to be normal at this time.  As such, there is objective symptomatology of neurologic impairment of the left lower extremity as of March 22, 2011.  This symptomatology is more appropriately characterized as "mild" rather than "moderate," due to its intermittent nature and limited impact on sensation, reflexes and motor function.  

As for the right lower extremity, the March 2011 MRI confirmed that there was spurring and disc bulging involving the bilateral L5 nerve root.  Therefore, there is objective evidence of neurological involvement.  However, objective examination did not reveal any associated symptomatology as of March 22, 2011.  While there was no objective symptomatology, the MRI did confirm involvement of both the left and right nerve root at the L5 level.  As such, a noncompensable (0 percent) disability evaluation is warranted for neurological impairment of the right lower extremity as of March 22, 2011.  

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a separate disability evaluation for neurological impairment of either lower extremity prior to March 22, 2011.  While the Veteran reported subjective symptomatology of radiating pain upon examination in July 2000, July 2004, and November 2009, neurological evaluations performed at these times were deemed to be normal.  There was no objective evidence of any neurological impairment of either lower extremity.  Examinations have also consistently demonstrated that there has been no neurological impairment of either upper extremity at any time during the pendency of this claim.  Also, X-rays taken in October 2005 and December 2008 were deemed to be normal.  Finally, the Veteran himself denied symptoms of weakness, numbness or tingling in the extremities upon treatment in December 2008, suggesting that this was not a chronic condition as of this time.  

The Board recognizes that the Veteran has reported intermittent sensations of pain radiating into the lower extremities, prior to March 22, 2011.  However, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  Multiple neurological examinations performed prior to March 22, 2011, demonstrated that the Veteran did not suffer from any actual neurological impairment related to his reported pain as a result of his service-connected low back disability.  As such, the Veteran's prior reports of pain fail to demonstrate that he suffered from any actual chronic disability manifested by neurological impairment due to a lumbar spine disability.  

In summary, Note (1) to 38 C.F.R. § 4.71a requires that a separate evaluation be assigned for "objective" evidence of neurological impairment.  The MRI of March 2011 is the first objective evidence of any actual neurological impairment of record.  The March 2011 VA examiner did note that there was an in-service report of mild to moderate canal stenosis in October 1998.  However, imaging performed following separation from active duty in July 2000 and beyond did not confirm such a finding.  The first post-service objective evidence of neurological impairment is not until March 22, 2011.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to a 10 percent disability evaluation for neurological manifestations of the left lower extremity, and a 0 percent disability evaluation for neurological manifestations of the right lower extremity, as of March 22, 2011.  However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to separate disability evaluations for neurological manifestations of the lower extremities prior to March 22, 2011.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable to this aspect of the Veteran's claim.  Therefore, the Veteran's claim is granted in this limited regard. 


ORDER

A separate disability evaluation for neurological manifestations of the left lower extremity, as of March 22, 2011, is granted.  

A separate noncompensable disability evaluation for neurological manifestations of the right lower extremity, as of March 22, 2011, is granted.  

A separate disability evaluation for neurological manifestations of the lower extremities, prior to March 22, 2011, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


